Citation Nr: 1503320	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 27, 1990 to November 26, 1993.  (He had subsequent service until November 1995 that has been deemed to be dishonorable for VA purposes.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Togus, Maine, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.  

On February 11, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


REMAND

The Veteran contends that he developed a psychiatric disorder, namely depression, as a result of losing friends during his military service.  At his personal hearing in February 2013, the Veteran reported that he was first diagnosed with depression in January 1993 at Fort Hood, Texas; he stated that a Dr. Chernin has related his psychiatric disorder to military service.  

The Veteran testified that he met a certain soldier while he was home on leave; he was then stationed at Fort Drum, New York.  The Veteran stated that this person died in Somalia.  The Veteran related that he sought treatment within 2 months after leaving service; he was treated by a Dr. Stanhope who has since retired.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder.  

Initially, the Board notes that the Veteran's service treatment records (STRs), with the exception of dental records, are missing.  See June 2009 Formal Finding of Unavailability.  (In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).)  

The Board notes that the Veteran's account of suffering from depression during his first period of service as a result of his associate's death has remained consistent and unchanged over the years.  

Submitted in support of the Veteran's claim is a medical statement from W. Chernin, M.D., dated in January 2010, who reported that the Veteran had been his patient since November 2003.  Dr. Chernin stated that the Veteran was initially evaluated for complaints of unilateral weakness and episodes of loss of consciousness; two years later, he was started on antidepressant for rather chronic depressive symptoms.  It was noted that the Veteran believed that his symptoms dated back to 1993 when he was in the military, stationed at Fort Hood.  It was noted that the Veteran then learned of the combat death of a close friend.  The Veteran related that he subsequently developed increasing depressive symptoms.  He reported being treated for depression in service, but apparently all of his medical records have been lost.  Dr. Chernin stated that there is no question that the Veteran suffers from depression and there is every reason to believe that his symptoms could date back as far as 1993 and possibly were precipitated by the death of his friend.  

The Veteran was afforded a VA examination in November 2012, at which time he indicated that he was deployed to Korea, and there was a rapid deployment to Somalia at the time.  The Veteran related that he did not have a chance to deploy because of an abscessed tooth; however, his unit was deployed.  The Veteran testified that he felt guilty about his friend being deployed because he was not there to protect him.  The Veteran related that while they were not in the same unit, they were still brothers in arms.  The Veteran stated that he learned about his friend's death from a girlfriend who was his friend's cousin.  The Veteran indicated that he started experiencing mental problems while on active duty; he stated that he was sent to counseling after he lost his friend, and he turned to alcohol and drugs and started hanging around with the wrong crowd.  The Veteran stated that he did not have any problems before service.  He also stated that he experimented with alcohol and drugs after his father died; he started to drink more in service and one of his commanding officers sent him to alcoholics anonymous.  Following a mental status examination, the examiner made a diagnosis of bipolar disorder, most recent episode depression.  The examiner opined that it was less likely as not that the Veteran's bipolar disorder and depression were solely related to the friend's death.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on such a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that a veteran's disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

The Board notes that, in this case, a private physician and a VA psychologist have made comments suggesting a possible relationship between the Veteran's bipolar disorder and his qualifying military service, but neither one provided an explanation for the opinion.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Because of the complexity of the medical question at issue, and the lack of definitive medical opinion on the issue presented, the matter will be remanded for examination and opinion.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment or evaluation for any psychiatric disorder.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, he and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

The Veteran should also be asked to provide more details regarding the full names and circumstances surrounding the deaths of his 3 friends during military service.  The AOJ should take action to find corroborating evidence regarding these deaths.  This should be done whether the Veteran provides additional information or not.

2.  After completion of the above, the Veteran should be afforded a VA examination by a psychiatrist in order to determine the nature and etiology of each psychiatric disorder diagnosed over the course of this appeal.  The claims files and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  All tests deemed necessary by the examiner should be performed, and all findings reported in detail.  The examiner should identify each acquired psychiatric disorder found and provide an opinion as to whether it is at least as likely as not that each psychiatric disorder is traceable to his period of qualifying active military service-November 1990 to November 1993.  The examiner should provide an explanation, with citation to relevant medical findings, for the opinions provided.  (If it is determined that the Veteran has a substance-induced psychotic disorder, the examiner should explain whether the use of substances was caused by other psychiatric disability traceable to military service.)  In explaining the examiner's opinions, the examiner should explicitly set forth the medical reasons for accepting or rejecting the Veteran's history of in-service symptoms that continued thereafter.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  The AOJ must ensure that the examination report complies with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

